


110 HCON 400 IH: Expressing the support of the Congress

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 400
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Ms. Schakowsky (for
			 herself, Mr. Hodes,
			 Mrs. Jones of Ohio,
			 Mrs. Capps,
			 Ms. Schwartz,
			 Ms. Linda T. Sánchez of California,
			 Mr. Waxman,
			 Ms. DeLauro,
			 Ms. Solis,
			 Mr. Rothman,
			 Mrs. Christensen,
			 Ms. Norton,
			 Ms. Castor,
			 Ms. McCollum of Minnesota,
			 Ms. Slaughter,
			 Mr. Hinchey,
			 Ms. Bordallo,
			 Ms. Edwards of Maryland,
			 Ms. Shea-Porter,
			 Ms. Sutton,
			 Mr. Moran of Virginia,
			 Mr. Scott of Virginia,
			 Mr. Bishop of Georgia,
			 Ms. Baldwin, and
			 Mr. Stark) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the support of the Congress
		  regarding the need to ensure health care for women and health care for all in
		  national health care reform.
	
	
		Whereas women are the health care decision-makers for
			 themselves and their families;
		Whereas women want affordable health care they can count
			 on throughout life transitions: starting a family, job changes, part-time and
			 full-time work, divorce, caring for an elderly or sick family member, having a
			 major disease, retiring;
		Whereas women with good health coverage worry about
			 keeping their coverage and their providers;
		Whereas women are more likely to seek essential preventive
			 and routine care, are more likely to have a chronic health condition, and are
			 more likely to take a prescription drug on a daily basis;
		Whereas women pay 68 percent more than men for
			 out-of-pocket medical costs, due in large part to reproductive health care
			 needs;
		Whereas more than half of the underinsured (53 percent)
			 and two-thirds of the uninsured (68 percent) forgo needed care and about half
			 of the underinsured (45 percent) and uninsured (51 percent) report difficulty
			 paying medical bills;
		Whereas in 2004, one in six women with individual coverage
			 reported postponing or going without needed care because she could not afford
			 it;
		Whereas high-deductible health plans are often targeted to
			 young women as an inexpensive health coverage option, but fail to cover
			 pregnancy-related care, the most expensive health event most young families
			 face and the leading cause for hospital stays;
		Whereas 75,000,000 adults (42 percent of the under-65
			 population) had either no insurance or inadequate insurance in 2007, up from 35
			 percent in 2003;
		Whereas 47,000,000 people, nearly 16 percent of the United
			 States population are uninsured, including 17,000,000 adult women ages 18–64
			 (18 percent) and 9,000,000 children (12 percent);
		Whereas the Institute of Medicine estimated that lack of
			 health insurance coverage resulted in 18,000 excess deaths in the United States
			 in 2000 (a number which the Urban Institute estimates grew to 22,000 by 2006)
			 and that acquiring health insurance reduces mortality rates for the uninsured
			 by 10 to 15 percent;
		Whereas uninsured women with breast cancer are 30 to 50
			 percent more likely to die from the disease, and uninsured women are 3 times
			 less likely to have had a Pap test in the last three years, with a 60 percent
			 greater risk of late-stage cervical cancer;
		Whereas 13 percent of all pregnant women are uninsured,
			 making them less likely to seek prenatal care in the first trimester and to
			 receive the optimal number of visits during their pregnancy and 31 percent more
			 likely to experience an adverse health outcome after giving birth;
		Whereas the lack or inadequate use of prenatal care is
			 associated with pregnancy-related mortality 2 to 3 times higher and infant
			 mortality 6 times higher than that of women receiving early prenatal care, as
			 well as increased risk of low birth weight and preterm birth;
		Whereas heart disease is the leading cause of death for
			 both women and men, but women are less likely to receive lifestyle counseling,
			 diagnostic and therapeutic procedures, and cardiac rehabilitation and more
			 likely to die or have a second heart attack, demonstrating inequalities in
			 access to care;
		Whereas health care disparities persist, leaving Hispanic
			 and Native American women and children 3 times and African-Americans nearly
			 twice as likely to be uninsured than non-Hispanic whites;
		Whereas in 2005, nearly 80 percent of the female
			 population with HIV was black or Hispanic and HIV/AIDS incidence rates are
			 dramatically higher for black and Hispanic women and adolescents (60.2 and 15.8
			 per 100,000, respectively) than for white women and adolescents (3.0 per
			 100,000);
		Whereas women are less likely than men to be insured
			 through their jobs and more likely to be insured as a dependent, making them
			 more vulnerable to insurance loss in the event of divorce or death of a
			 spouse;
		Whereas 64 percent of uninsured women are in families with
			 at least one adult working full-time;
		Whereas health care costs are increasingly unaffordable
			 for working families and employers, with employer-sponsored health insurance
			 premiums increasing 87 percent since 2000;
		Whereas America’s 9,100,000 women-owned businesses employ
			 27,500,000 people, contribute $3,600,000,000,000 to the economy, and face
			 serious obstacles in obtaining affordable health coverage,
		Whereas the lack of affordable health coverage creates
			 barriers for women who want to change jobs or create their own small
			 businesses;
		Whereas health care professionals and workers—a
			 significant portion of whom are women—have a stake in achieving reform that
			 allows them to provide the highest quality care for their patients;
		Whereas 56 percent of all caregivers are women;
		Whereas although the United States spends twice as much on
			 health care as the median industrialized nation, the Nation’s health care
			 system ranks near the bottom on most measures of health status among the 30
			 developed nations of the OECD and 37th in overall health performance among 191
			 nations; and
		Whereas the Institute of Medicine estimates that the cost
			 of achieving full insurance coverage in the United States would be less than
			 the loss in economic productivity from existing coverage gaps: Now, therefore,
			 be it
		
	
		That the Congress commits to pass, and
			 urges the President sign into law, within the next 18 months, legislation that
			 guarantees health care for women and health care for all and that—
			(1)recognizes the
			 special role that women play as health care consumers, caregivers, and
			 providers;
			(2)guarantees
			 inclusion of health care benefits essential to achieving and maintaining good
			 health, including comprehensive reproductive health, pregnancy-related, and
			 infant care;
			(3)promotes primary
			 and preventive care, including family planning, contraceptive equity, and care
			 continuity;
			(4)provides a choice
			 of public and private plans and direct access to a choice of doctors and health
			 care providers to ensure continuity of coverage and a delivery system that
			 meets the need of women;
			(5)eliminates health
			 disparities in coverage, treatment, and outcomes on the basis of gender,
			 culture, race, ethnicity, socioeconomic status, health status, and sexual
			 orientation;
			(6)shares
			 responsibility for financing among employers, individuals, and the Government
			 while taking into account the needs of small businesses;
			(7)ensures that
			 access to health care is affordable;
			(8)enhances quality
			 and patient safety;
			(9)ensures a
			 sufficient supply of qualified providers through expanded medical and public
			 health education and adequate reimbursement; and
			(10)promotes
			 administration efficiency, reduces unnecessary paperwork, and is easy for
			 health care consumers and providers to utilize.
			
